Citation Nr: 0626303	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected disability manifested by traumatic 
arthritis of the right acromioclavicular joint with mild 
bursitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

Pursuant to a July 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  



FINDING OF FACT

The service-connected right shoulder disability is shown to 
be manifested by X-ray evidence of degenerative changes and a 
resulting functional loss due pain; more than a limitation of 
movement of the major arm midway between the side and 
shoulder level is not demonstrated; nor are findings 
resembling ankylosis or impaired union currently shown.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5200-5203 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right shoulder disability was 
granted in March 1945 and assigned a 10 percent evaluation.  
The assigned evaluation was increased to 30 percent in June 
1978.  This evaluation has remained in effect since that 
time.  

From March 2001 to October 2002, the veteran was seen several 
times at a VA medical facility.  In the September 2002 
medical record, the veteran complained of right shoulder 
discomfort.  

During a November 2002 VA examination, the veteran complained 
of right shoulder joint and acromioclavicular joint pain, 
weakness, stiffness and fatigability.  He described flares of 
pain that occurred 1-2 times per month and last for 1-2 days.  
He denied that his right shoulder would lock or give way.  
The veteran reported being able to fulfill his activities of 
daily living.  

Upon examination, the medical examiner noted that the right 
shoulder was held somewhat lower than the left shoulder.  
Further, the examiner noted some swelling over the 
acromioclavicular joint.  The examiner noted crepitance and 
tenderness over both the anterior shoulder joint and 
acromioclavicular joint.  The shoulder showed no significant 
abnormality.  

The range of motion testing revealed the veteran had forward 
flexion to 160 degrees with pain from 150 to 160; abduction 
to 160 degrees with pain from 140 to 160; external rotation 
60 degrees; and internal rotation 30 degrees.  

After repetitive flexion and extension, the veteran had 
forward flexion to 160 degrees with pain from 140 to 160 
degrees and abduction to 130 degrees with pain from 120 to 
130 degrees.  External and internal rotation remained the 
same at 60 and 30 degrees respectively.  

The X-ray results showed moderate narrowing of the right 
acromioclavicular joint with subarticular sclerosis and small 
bony ossicles at the inferior margin from chronic 
osteoarthritis and probably ligamentous calcification.  

The veteran was diagnosed with traumatic arthritis 
acromioclavicular joint, right shoulder with bursitis.  

From February 2004 to January 2005, the veteran was seen 
several times at a VA medical facility.  The veteran did not 
have specific complaints related to his right shoulder 
disability, but the treatment records did note a history of 
shoulder discomfort, attributed to tendonitis and arthritis.  

The RO has assigned the veteran's 30 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5201.  As 
the veteran is right handed, the criteria for a major joint 
apply.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 30 percent evaluation is in 
order for limitation of motion of a major arm midway between 
the side and shoulder level.  A 40 percent evaluation 
contemplates limitation of motion of the arm to 25 degrees 
from the side.  

The Board has applied all of the noted criteria to the case 
at hand.  However, the veteran's symptomatology (forward 
flexion to 160 degrees; abduction to 160 degrees; external 
rotation 60 degrees; and internal rotation 30 degrees) cannot 
equate to limitation of motion of the arm to 25 degrees from 
the side.  Thus an evaluation in excess of 30 percent is not 
warranted.  

The Board is aware the veteran experienced pain which limited 
his range of motion.  However, this pain is not shown to 
limit the veteran's range of movement to a point 25 degrees 
from his side.  

There is no evidence of unfavorable anklyosis of the 
scapulohumeral articulation with abduction limited to 25 
degrees from the side; or fibrous union or nonunion of the 
join.  Thus, no other criteria contemplating the shoulder 
joint allow for an evaluation in excess of 30 percent.  

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
the service-connected right shoulder disability.  Accordingly 
the appeal is denied.  



ORDER

An increased rating in excess of 30 percent for the service-
connected traumatic arthritis right acromioclavicular joint 
with mild bursitis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


